          Case 21-03057 Document 9 Filed in TXSB on 05/25/21 Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                 ENTERED
                                                                                                    05/25/2021
IN RE:                                              §
THOMAS CALVERT SCOTT                                §       CASE NO: 20-35029
and                                                 §
TAMMI LYNN SCOTT,                                   §       CHAPTER 7
       Debtors.                                     §
                                                    §
US TRUSTEE,                                         §
      Plaintiff,                                    §
                                                    §
VS.                                                 §       ADVERSARY NO. 21-3057
                                                    §
THOMAS CALVERT SCOTT                                §
and                                                 §
TAMMI LYNN SCOTT,                                   §
     Defendants.                                    §

                                       ORDER
                       FOR ELECTRONIC SCHEDULING CONFERENCE

1. An electronic conference will be conducted, pursuant to Federal Rule of Civil Procedure 16, as made
   applicable by Federal Rule of Bankruptcy Procedure 7016, before the United States Bankruptcy Court,
   Houston Division, on June 29, 2021 at 11:00 a.m..

2. To participate electronically, parties must follow the instructions set forth on Judge Rodriguez’s web
   page located at: https://www.txs.uscourts.gov/content/united-states-bankruptcy-judge-eduardo-v-
   rodriguez. Parties are additionally instructed: (i) the dial-in-number for hearings before Judge
   Rodriguez is 832-917-1510 and the conference room number is 999276; AND (ii) for video
   appearances and witness testimony, parties are to utilize the GoToMeeting web-based application and
   enter conference code: judgerodriguez.

3. Use of speaker phones are not permitted. Parties wishing to participate in the hearing
   must either pick up the receiver, or utilize some form of head set such as ear buds or
   headphones. Participants may not have more than one open phone line while
   participating.

4. Plaintiff(s) is ordered to serve Defendant(s) with a copy of this Order and to file a certificate
   of service not later than two business days from entry of this Order.

5. Not less than 3 business days prior to the conference, the parties shall confer and file a joint
   report pursuant to Federal Rule of Civil Procedure 26(f) as made applicable by Federal Rule
   of Bankruptcy Procedure 7026.

6. The parties may agree in a written stipulation to extend the Defendant(s) answer date up to the
   date of the scheduling conference. Agreements proposing to extend an answer date to a date
   after the scheduling conference require the filing of a motion.
1/2
         Case 21-03057 Document 9 Filed in TXSB on 05/25/21 Page 2 of 2




7. If no answer has been filed, the Plaintiff(s) should be prepared to advise the Court of the status
   of the filing of a motion for default.



        SIGNED May 25, 2021



                                                       __________________________________
                                                                 Eduardo Rodriguez
                                                           United States Bankruptcy Judge




2/2
